NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 22-1119


                            UNITED STATES OF AMERICA

                                              v.

                               ERIK JOHNSON, aka Tank,

                                                        Appellant


                       Appeal from the United States District Court
                               for the District of New Jersey
                         (District Court No. 2-01-cr-00538-002)
                       District Judge: Honorable John M. Vazquez


                       Submitted Under Third Circuit LAR 34.1(a)
                                on September 19, 2022

              Before: AMBRO, RESTREPO, and FUENTES, Circuit Judges

                      (Opinion Filed September 23, 2022)


                                         OPINION*




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not constitute
binding precedent.
AMBRO, Circuit Judge

       Erik Johnson, currently serving a 480-month term of imprisonment for various

federal drug convictions, moved to reduce his sentence under § 404 of the First Step Act.1

The District Court held he was eligible for this discretionary relief but ultimately denied

his motion. Johnson now appeals that decision, arguing the Court insufficiently explained

its decision and erred by failing to address two of his arguments: that a sentence reduction

would not cause an unwarranted sentencing disparity and COVID-19 increased the

harshness of his sentence.

       A district court considering whether to reduce a sentence under § 404 of the First

Step Act “is not required to modify a sentence for any reason.”2 Concepcion v. United

States, 142 S. Ct. 2389, 2402 (2022). Courts, though, must “explain their decisions and

demonstrate that they considered the parties’ [nonfrivolous] arguments” even if they are

not persuaded. Id. at 2404; see also id. 2396. This explanation can be just a “brief

statement of reasons,” id. at 2404, as the Court is not obligated to “expressly rebut each

argument,” id. (quoting United States v. Maxwell, 991 F.3d 685, 694 (6th Cir. 2021)).

Indeed, it is free to “dismiss arguments that it does not find compelling without a detailed

explanation.” Id. Meanwhile, our review of the sufficiency of the Court’s explanation

should be deferential. Id.


1
  We have twice before recited the facts underlying Johnson’s offenses. See United States
v. Johnson, 89 F. App’x 781, 783–86 (3d Cir. 2004); United States v. Johnson, 745 F.
App’x 464, 464–65 (3d Cir. 2018).
2
  The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3582(c)(1)(B), and we
have jurisdiction under 28 U.S.C. § 1291.

                                             2
       We are convinced the District Court provided a sufficient statement of reasons here.

Its well-reasoned, seven-page order recited the background of the underlying offense and

summarized relevant post-sentencing evidence. In the analysis section, it explained that

the nature and circumstances of Johnson’s offense (particularly the “atrocious violence that

[he] engaged in during the [drug] conspiracy”) strongly counseled against granting his

motion. Appx. at 13. It also noted that the “need to avoid unwarranted sentencing

disparities” weighed against Johnson’s request. Id. at 13–14. The Court acknowledged

Johnson’s efforts at rehabilitation, but also thought some evidence suggested he lacked

remorse for his earlier conduct. Id. at 14–15.

       To be sure, the Court did not “expressly rebut each argument” and seemingly

dismissed a few of Johnson’s “arguments that it [did] not find compelling”—such as the

COVID-19 argument or the specific nuances of his unwarranted sentencing disparity

argument—“without a detailed explanation.” Concepcion, 142 S. Ct. at 2404 (internal

quotation marks omitted). But it explicitly noted it “reviewed the parties’ submissions”

and “considered the motion” even if it did not give a line-by-line response to each reason

Johnson offered for a sentence reduction. Appx. at 9; see also Maxwell, 991 F.3d at 693

(noting the District Court provided a sufficient explanation for denying a First Step Act

sentence reduction and “did not need to explicitly address [the defendant’s] arguments that

he would not be a danger to the community if released given his age and his health

struggles”). This is enough.

       Nothing in § 404 of the First Step Act “compel[s] courts to exercise their discretion

to reduce any sentence.” Concepcion, 142 S. Ct. at 2396. The Court declined to exercise

                                             3
that discretion here and provided an adequate reasoned explanation for doing so. Thus we

will affirm its judgment.




                                           4